 



Exhibit 10.22

     
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS DOCUMENT
  ***Confidential treatment has been requested with respect to the information
contained within the "[***]” markings. Such marked portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission

INTERWOVEN, INC.
2006 EXECUTIVE OFFICER INCENTIVE BONUS PLAN
          Interwoven, Inc. (“Interwoven” or the “Company”), a Delaware
corporation, hereby establishes this 2006 Executive Officer Incentive Bonus Plan
(the “Plan”) effective as of January 1, 2006, in order to advance the interests
of the Company and its stockholders by providing an incentive for designated
executive officers of the Company to achieve the Company’s total revenue and
non-GAAP operating income (loss) targets for the year ending December 31, 2006
(the “2006 Year”).

  1.   DEFINITIONS AND CONSTRUCTION.

     1.1     Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:
     1.1.1     “Actual Non-GAAP Operating Income” for any Bonus Period means the
Company’s operating income (loss) for such Bonus Period computed in accordance
with generally accepted accounting principles less the impact of amortization of
deferred stock compensation and intangible assets, restructuring and excess
facilities charges, in-process research and development charges and other
non-recurring items, net of the related tax impact. Actual Non-GAAP Operating
Income is after accruing for the Quarterly Bonus and Annual Bonus due
Participants under the Plan. Other non-recurring items to be excluded from
operating income (loss) for purposes of computing actual non-GAAP operating
income are subject to the review and approval of the Audit Committee.
     1.1.2     “Plan Operating Income Target” means any one of the Non-GAAP
Operating Income (Loss) Targets set forth in Exhibit A hereto.
     1.1.3     “Actual Revenues” for any Bonus Period means the Company’s total
license, support, service and training revenues for such Bonus Period as
reported in the Company’s Financial Statements.
     1.1.4     “Annual Bonus” means the cash bonus payable pursuant to
Section 4.2.
     1.1.5     “Bonus Period” means, with respect to the Annual Bonus, the year
ended December 31, 2006 and, with respect to any Quarterly Bonus, the calendar
quarter of 2006 with respect to which such Quarterly Bonus is to be calculated.

 



--------------------------------------------------------------------------------



 



     1.1.6     “Committee” means the Compensation Committee of the Board of
Directors of the Company.
     1.1.7     “Financial Statements” means, with respect to the Annual Bonus,
the Company’s audited consolidated financial statements for the year ending
December 31, 2006 as filed by the Company with the Securities and Exchange
Commission on Form 10-K and, with respect to any Quarterly Bonus, the Company’s
unaudited condensed consolidated financial statements for the calendar quarter
with respect to which such Quarterly Bonus is to be calculated, as filed by the
Company with the Securities and Exchange Commission on Form 10-Q in the case of
the calendar quarters ending March 31, 2006, June 30, 2006 and September 30,
2006 and as filed by the Company with the Securities and Exchange Commission on
Form 10-K in the case of the calendar quarter ending December 31, 2006.
     1.1.8     “MBO” means those quarterly or annual objectives established by
the Committee or the Company’s Chief Executive Officer for the participant.
     1.1.9     “Participant” means an executive officer of the Company who has
been designated by the Committee as a Participant in the Plan.
     1.1.10     “Plan Revenue Target” means the plan revenue targets set forth
in Exhibit B hereto.
     1.1.11     “Quarterly Bonus” means the bonus that is due pursuant to
Section 4.1.
     1.1.12     “Target Bonus” means the amounts set forth in Exhibit C hereto.
The Target Bonus may be divided into components. The Company Performance Target
Bonus refers to the amount of the Participant’s Target Bonus allocated to
computations defined in Section 4 of this Plan. The MBO Target Bonus refers to
the amount of the Participant’s Target Bonus allocated to the Participants’ MBO
Target Bonus as defined in Section 5 of the Plan.

  2.   ADMINISTRATION.

     The Plan shall be administered by the Committee. All questions of
interpretation of the Plan shall be determined by the Committee in its sole
discretion, and such determinations shall be final and binding upon all persons
having an interest in the Plan.

  3.   ELIGIBILITY.

     A Participant shall be eligible for a Quarterly Bonus only if he or she is
actively employed by the Company throughout the entirety of the corresponding
Bonus Period. A Participant shall be eligible for a pro rated Annual Bonus
(based on the full quarters that such Participant was employed) only if he or
she is actively employed by the Company for at least two full quarterly Bonus
Periods during 2006, and such Participant is employed by the Company on
December 31, 2006.

2



--------------------------------------------------------------------------------



 



  4.   COMPANY PERFORMANCE BONUS AND PAYMENT.

          The portion of the Participant’s Target Bonus allocated to the Company
Performance Bonus is designated on Exhibit C to this Plan.
     4.1     Quarterly Bonuses.
     4.1.1     Subject to the provisions of Section 4.4 below, each Participant
who meets the bonus eligibility requirements of Section 3 above shall receive a
Quarterly Bonus for each calendar quarter in 2006 equal to twenty percent (20%)
of the Participant’s Company Performance Target Bonus multiplied by the
applicable bonus percentage determined under Section 4.3 below.
     4.1.2     Each Quarterly Bonus shall be paid on the basis of results shown
in the Company’s press release announcing its financial results for such
quarter, in cash, in a single lump sum, subject to all applicable employment and
income tax withholding, within thirty (30) days after both of the following
conditions have occurred: (a) the Company’s external auditors have completed a
review of the Company’s records for the Bonus Period and have submitted a report
thereon to the Audit Committee of the Company’s Board of Directors, and (b) the
Company has issued a press release announcing its financial results for such
quarter.
     4.1.3     In the event that the results set forth in the Financial
Statements for a quarterly Bonus Period are different than those that formed the
basis for the calculation of the Quarterly Bonus for such Bonus Period pursuant
to Section 4.1.2 above, the amount of the Quarterly Bonus for such Bonus Period
shall be adjusted using the results set forth in the Financial Statements for
such Bonus Period and (a) each Participant shall be required to return to the
Company within thirty (30) days of receiving notice from the Company of such
adjustment, any amount that has become an over-payment as a result of the
adjustment, net of applicable taxes, and (b) the Company shall pay within thirty
(30) days of determining any such adjustment, any amounts that ought to have
been made to each Participant.
     4.1.4     The maximum Quarterly Bonus payment for any such quarterly Bonus
Period is limited to 150% of the quarterly allocation of the Company Performance
Target Bonus for each Participant. To the extent that the Quarterly Bonus earned
is greater than 150% (“Excess Quarterly Bonus”), the amount due in excess of
150% will be deferred pending the announcement of financial results for the full
year. If the Annual Bonus is equal to or greater than a 100% Annual Bonus
pay-out (computed based on actual results without regards to the 150% cap), the
Excess Quarterly Bonus will be added to the Annual Bonus and paid with the
Annual Bonus in accordance with the provisions of Section 4.2. If the Annual
Bonus is computed to be less than a 100% pay-out (computed based on actual
results without regards to the 150% cap), the Excess Quarterly Bonus will be
forfeited.
     4.2     Annual Bonus.

3



--------------------------------------------------------------------------------



 



     4.2.1     Each Participant who meets the bonus eligibility requirements of
Section 3 above shall receive an Annual Bonus equal to twenty percent (20%) of
the Participant’s Company Performance Target Bonus multiplied by the applicable
bonus percentage determined under Section 4.3 below. The Annual Bonus will be
the sum of the (Q1 Applicable Bonus Percentage times 25%) plus (Q2 Applicable
Bonus Percentage times 25%) plus (Q3 Applicable Bonus Percentage times 25%) plus
(Q4 Applicable Bonus Percentage times 25%).
     4.2.2     Each Annual Bonus shall be paid upon the announcement of the
Company’s press releases for its fourth quarter and annual financial results for
the year ending December 31, 2006, in cash, in a single lump sum, subject to all
applicable employment and income tax withholding, within thirty (30) days after
both of the following have occurred: (a) the Company’s external auditors have
completed an audit of the Company’s financial results for the year ending
December 31, 2006 and have submitted a report thereon to the Audit Committee of
the Company’s Board of Directors, and (b) the Company has issued a press release
announcing its financial results for such year.
     4.2.3     In the event that the results set forth in the Financial
Statements for the annual Bonus Period are different than those that formed the
basis for the calculation of an Annual Bonus pursuant to 4.2.2 above, the amount
of the Annual Bonus shall be adjusted using the results set forth in the
Financial Statements and (a) each Participant shall be required to return to the
Company within thirty (30) days of receiving notice from the Company of such
adjustment, any amount that has become an over-payment as a result of the
adjustment, and (b) the Company shall pay within thirty (30) days of determining
any such adjustment, any amounts that ought to have been made to each
Participant.
     4.3     Applicable Bonus Percentage. The applicable bonus percentage shall
be calculated as follows:
50% (Revenue Achievement Percentage) + 50% (Operating Income Achievement
Percentage)
     4.3.1     The Revenue Achievement Percentage for any Bonus Period shall be
a function of the extent to which Actual Revenues for the period meet or exceed
the Plan Revenue Target for the period, determined as follows:

      If Actual Revenues Are:   The Applicable Bonus Percentage Is:      
 
   
Less than 90% of the Plan Revenue Target
  0%
 
   
90% of the Plan Revenue Target
  60%
 
   
90% to 95% of the Plan Revenue Target
  60% plus 2% for each 1% by which Actual Revenues exceed 90% of the Plan
Revenue Target.

4



--------------------------------------------------------------------------------



 



     
 
   
96% to 100% of the Plan Revenue Target
  70% plus 6% for each 1% by which Actual Revenues exceed 95% of the Plan
Revenue Target.
 
   
101% to 105% of the Plan Revenue Target
  100% plus 2% for each 1% by which Actual Revenues exceed 100% of the Plan
Revenue Target.
 
   
106% to 110% of the Plan Revenue Target
  110% plus 5% for each 1% by which Actual Revenues exceed 105% of the Plan
Revenue Target.
 
   
110% or greater of the Plan Revenue Target
  135% plus 7.5% for each 1% by which Actual Revenues exceed 110% of the Plan
Revenue Target, up to 300%. In no event will the Revenue Achievement Percentage
exceed 300%.

     4.3.2 The Operating Income Achievement Percentage for any Bonus Period
shall be a function of the extent to which Actual Non-GAAP Operating Income for
the period meet or exceed the Plan Operating Income Target for the period,
determined as follows:

      If Actual Non-GAAP Operating Income is:   The Applicable Bonus Percentage
Is:      
 
   
Greater than $1 million below the Plan Operating Income Target.
  0%
 
   
At $1 million below the Plan Operating Income Target.
  60%
 
   
$1 million below to $500,000 below the Plan Operating Income Target.
  60% plus 3% for each full $100,000 increment by which Actual Non-GAAP
Operating Income exceed $1 million below the Plan Operating Income Target.
 
   
$500,000 below to the Plan Operating Income Target.
  75% plus 5% for each full $100,000 increment by which Actual Non-GAAP
Operating Income exceed $500,000 below the Plan Operating Income Target.
 
   
At Plan Operating Income Target plus each full increment of $100,000 in excess
of Operating Income Target up to $500,000 above plan.
  100% plus 1% for each $100,000 full increment by which Actual Non-GAAP
Operating Income exceed 100% the Plan Operating Income Target.
 
   
At $500,000 above Plan Operating Income Target plus each full increment of
$100,000 in excess of Operating Income Target up to $1 million above plan.
  105% plus 2% for each $100,000 full increment by which Actual Non-GAAP
Operating Income exceed $500,000 above the Plan Operating Income Target.

5



--------------------------------------------------------------------------------



 



     
 
   
At $1 million or greater above Plan Operating Income Target plus each full
increment of $100,000 in excess of Operating Income Target.
  115% plus 4% for each $100,000 full increment by which Actual Non-GAAP
Operating Income exceed $1 million above the Plan Operating Income Target, up to
300%. In no event will the Operating Income Achievement Percentage exceed 300%.

     4.3.3     Percentages used in the computation of the Revenue Achievement
Percentage and the Operating Income Achievement Percentage shall be rounded to
the nearest whole percentage.
     4.4     The Company’s Chief Executive Officer (“CEO”) may review each
Participant’s performance during the applicable Bonus Period and may recommend
to the Committee increasing or decreasing the Participant’s Quarterly Bonus or
Annual Bonus. The determination of whether to make any recommended adjustment
shall be in the sole discretion of the Committee.

  5.   MBO BONUS AND PAYMENT.

     The portion of the Participant’s Target Bonus allocated to the MBO Target
Bonus is designated on Exhibit C to this Plan. MBO’s may be established on a
quarterly or annual basis. Either the Company’s Chief Executive Officer or Chief
Financial Officer is responsible for monitoring MBO’s and reporting completed
MBO’s to the Committee. Bonus amounts associated with MBO’s will generally be
paid with any Quarterly Bonus or Annual Bonus due under Section 4.1 and
Section 4.2 above. If no Quarterly or Annual Bonus is due, the bonus amount due
under this Section will be paid no later than 45 days following the end of the
quarterly period in which the MBO was successfully completed.

  6.   AMENDMENT OF PLAN.

     The Plan may be modified or amended at any time by the Committee or the
Company’s Board of Directors; provided, however, that no amendment may increase
any Plan Revenue Target, or increase any Operating Income Target without the
consent of the Participants.

  7.   MISCELLANEOUS.

     7.1     No Assignment. The right of any Participant or any other person to
the payment of any benefits under this Plan shall not be assigned, transferred,
pledged or encumbered.
     7.2     Successors. This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Participant and his
or her heirs, executors, administrators and legal representatives.
     7.3     No Employment Agreement. Nothing contained herein shall be
construed as conferring upon any Participant the right to continue in the employ
of the Company as an employee.

6



--------------------------------------------------------------------------------



 



     7.4     Arbitration. Any dispute or claim relating to or arising out of
this Plan shall be fully and finally resolved by binding arbitration conducted
by the American Arbitration Association in San Mateo County, California.
     7.5     Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of California.
     7.6     Entire Agreement. This Agreement constitutes the entire agreement
between the parties regarding the subject matter hereto and supercedes any prior
or contemporaneous agreements, whether oral or written regarding such subject
matter.
Adopted by the Compensation Committee, effective as of January 1, 2006.

7



--------------------------------------------------------------------------------



 



Exhibit A
Non-GAAP Operating Income Targets for 2006

              Non-GAAP       Operating   Period   Income Target  
 
       
Quarter ended March 31, 2006
  $ [***]  
Quarter ended June 30, 2006
    [***]  
Quarter ended September 30, 2006
    [***]  
Quarter ended December 31, 2006
    [***]  
 
     
Year ended December 31, 2006
  $ [***]  
 
     

 

***   Confidential treatment has been requested with respect to the information
contained within the “[***]” markings. Such marked portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission

8



--------------------------------------------------------------------------------



 



Exhibit B
Plan Revenue Targets for 2006

          Period   Plan Revenue Target       (in millions)  
 
       
Quarter ended March 31, 2006
  $ [***]  
Quarter ended June 30, 2006
    [***]  
Quarter ended September 30, 2006
    [***]  
Quarter ended December 31, 2006
    [***]  
 
     
Year ended December 31, 2006
  $ [***]  
 
     

 

***   Confidential treatment has been requested with respect to the information
contained within the “[***]” markings. Such marked portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission

9



--------------------------------------------------------------------------------



 



Exhibit C
Target Bonuses for 2006*

                                              Company                    
Performance   MBO         Target   Target   Target   Commission Participant  
Bonus   Bonus   Bonus   Plan
John E. Calonico, Jr.
  $ 125,000     $ 100,000     $ 25,000     $ —  
Scipio M. Carnecchia(1)
    TBD     $ —     $ —       TBD  
Steven J. Martello(2)
  $ 200,000     $ 25,000     $ 25,000     $ 150,000  
David Nelson-Gal
  $ 103,000     $ 73,000     $ 30,000     $ —  

 

(1)   Mr. Carnecchia’s Target Bonus is based on a separate Sales Compensation
Plan.   (2)   Of Mr. Martello’s Target, $25,000 is based on Company Performance
as defined in Section 4 above, $25,000 is based on MBO as defined in Section 5
above and $150,000 is based on a separate Sales Compensation Plan.”

*     Excludes information with respect to two officers and one executive
officer who was not among the four most highly compensated executive officers
other than Martin W. Brauns who were serving as executive officers of
Interwoven, Inc. at December 31, 2005. The target bonus, company performance
target bonus, MBO target bonus and commission plan for all other officers
participating under the 2006 Executive Officer Incentive Bonus Plan as a group
(3 persons) is $315,000, $235,000, $80,000 and zero, respectively.

10



--------------------------------------------------------------------------------



 



